Citation Nr: 1741193	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  14-28 410A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to special monthly pension to include aid and attendance and housebound benefits.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's parents


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran had active service from January 2001 to October 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision issued by the Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania that denied entitlement to special monthly pension based on the need for aid and attendance and housebound status. 

In April 2017 the Veteran and his parents testified at a Travel Board hearing before the undersigned; a transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a) (2) (West 2014).


FINDINGS OF FACT

1.  The Veteran requires assistance in protecting himself from the hazards incident to his environment.

2.  The Veteran requires the regular aid and attendance of another as a result of his disabilities.


CONCLUSION OF LAW

The criteria for special monthly pension benefits based on the need for the regular aid and attendance of another person have been met.  38 U.S.C.A. §§ 1502 (b), 1521(d) (West 2014); 38 C.F.R. §§ 3.23, 3.351(b) and (c), 3.352(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Laws and Regulations

VA's governing laws and regulations direct that special monthly pension at the aid and attendance rate is payable when a veteran is helpless or so nearly helpless that he or she requires the regular aid and attendance of another person.  38 U.S.C.A. §§ 1502 (b), 1521; 38 C.F.R. § 3.351 (a), (b). 

To establish a need for regular aid and attendance, a veteran must (1) be blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; (2) be a patient in a nursing home because of mental or physical incapacity; or (3) show a factual need for aid and attendance.  38 U.S.C.A. § 1502 (b); 38 C.F.R. §§ 3.351 (c).

A factual need for aid and attendance includes the inability to dress, undress, keep ordinarily clean and presentable, feed oneself through loss of coordination of the upper extremities or through extreme weakness, or attend to the wants of nature.  It includes the frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid.  

A need for aid and attendance also includes either physical or mental incapacity that requires care or assistance on a regular basis to protect against the hazards or dangers incident to the daily environment.  Additionally, an individual who is bedridden, as that term is defined by regulation, meets the criteria for aid and attendance.  38 C.F.R. § 3.352 (a).

Bedridden is defined as a condition that, through its essential character, actually requires that the veteran remain in bed.  The fact that a veteran has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  38 C.F.R. § 3.352 (a).

The particular personal functions which the veteran is unable to perform should be considered in connection with his condition as a whole.  The evidence need only establish that the veteran is so helpless as to need regular aid and attendance, not constant need.  Determinations that a veteran is so helpless as to need regular aid and attendance will not be based solely upon an opinion that the veteran's condition requires him to be in bed.  They must be based on the actual requirement of personal assistance from others.  38 C.F.R. § 3.352 (a).  The veteran must be unable to perform one of the enumerated disabling conditions, but his condition does not have to present all of the enumerated disabling conditions.  Turco v. Brown, 9 Vet. App. 222, 224 (1996).

A veteran receiving nonservice-connected pension may receive the housebound-rate of special monthly pension if he has a single disability rated as permanent and total (but not including total rating based upon unemployability under 38 C.F.R. § 4.17 ) and (1) has additional disability or disabilities independently ratable at 60 percent or more, or (2) by reason of disability or disabilities, is permanently housebound but does not qualify for special monthly pension at the aid and attendance rate.  38 U.S.C.A. § 1521 (e); 38 C.F.R. § 3.351 (d).

Factual Background and Analysis

Having reviewed all the evidence of record, the Board finds that entitlement to special monthly pension benefits based on the need for the regular aid and attendance of another person is warranted.

An April 2007 private note from a counselor noted that the Veteran had been diagnosed with depression and psychotic features which originated from a 2001 motor vehicle accident where he suffered a closed head injury as well as physical injuries.  The counselor noted that the physical and mental limitations that he experienced continued to limit his functioning.

A March 2011 Independent Living Assessment Report by a rehabilitation counselor noted that the Veteran's parents were very concerned that their son was not able to work, even in supportive employment due to the traumatic brain injury (TBI) and the problems it created for him.  His parents were aging and concerning about his welfare after they were not around to care for him.  

In December 2011, the Veteran underwent an Aid and Attendance examination.  The physician noted that the Veteran had a diagnosis of cognitive disorder status post motor vehicle accident in 2001.  The physician noted that the Veteran was able to feed himself fast food and "junk food" mostly and was also able to prepare his own meals by opening cans.  He had a very restrictive diet as a result.  He did not need assistance in bathing and tending to other hygiene needs but needed reminded daily.  He did not currently require nursing home care but will need this care after his parents' death.  He currently required medication management and needed to be reminded daily to take his medications.  He did not have the ability to manage his own financial affairs as he stayed in debt and spent money on impulse.  The Veteran was independent in regards to his fine movements, ability to feed himself, to button clothing, shave and attend to the needs of nature but needed someone to constantly remind him.  He also could not be on his feet too long.  He also had problems with his memory.  He left the home in order to attend support group classes for his head trauma when he was accompanied by his parents.  

At the April 2017 Board hearing, the Veteran's parents provided the majority of the testimony due to the Veteran's cognitive impairment.  The Veteran's father testified that initially after the TBI, they could not understand what the Veteran was talking about.  Currently, they also had to remind him on a daily basis to take his medications and brush his teeth.  The Veteran had a daily list of reminders that he had to go through in order to remind him.  The Veteran's parents indicated that if they were not doing this for the Veteran, his life would be in danger.  While the Veteran had some days where "he's clicking on all cylinders", the parents again testified that they had to remind him to do everything every single day.  The Veteran also began to refuse to eat his mother's cooking and would only eat "junk food" to the point where he would not stop.  The Veteran was able to do one direction, but if you gave him 2 or 3 directions or if more than one person was giving him directions, he shut down.  The Veteran's parents testified that if they leave the Veteran for 2 or 3 days, when they return home he is sick due to depression and not having taken his medications.  They also noted that the Veteran could not manage his money.  They also felt that if they were not around, the Veteran could be in an accident where he was seriously injured.  The Veteran only went to places that he was familiar with and he would never go to some place that he had never been before.  The Veteran's parents also indicated that if they did not remind the Veteran, he would not put his CPAP machine on every night.

Resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran has a factual need for the regular aid or attendance of another person.  

After review of the criteria for determining the need for aid and attendance, the Board finds that the evidence shows that the Veteran has mental impairment requiring care or assistance on a regular basis to protect himself from the hazards or dangers incident to his daily environment.  Notably, the record demonstrates that medication management is required to ensure that the Veteran took the medications on a daily basis and remained healthy.  The record also shows that that when his parents left the Veteran for 2 or 3 days, when they return home he was sick due to depression and not having taken his medications.  The Veteran's parents also indicated that if they did not remind the Veteran, he would not put his CPAP machine on every night.

Additionally, the Veteran's parents noted that if they were not around, the Veteran could be in an accident where he was seriously injured.  Significantly, the Veteran's parents also specifically testified that if they were not assisting the Veteran, his life would be in danger.  

At this point, the most probative evidence is that obtained via testimony and observation at the Veteran's hearing.  The testimony indicates that the Veteran needs the regular assistance of his parents to administer essential medications; and in essence that this assistance protects him from the hazards incident to his environment.

Accordingly affording the Veteran the benefit of the doubt, entitlement to SMP based on the criteria for a factual need for regular aid and attendance is warranted. 38 C.F.R. §§ 3.351 (c) (3), 3.352(a).

Because special monthly pension is granted pursuant to the aid and attendance criteria under 38 U.S.C.A. § 1521 (d), and this represents a greater benefit than an award of special monthly pension based on housebound status, there are no additional benefits under the criteria of 38 U.S.C.A. § 1521 (e) for special monthly pension based on housebound status.


ORDER

Special monthly pension based on the need for regular aid and attendance is granted.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


